Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 2/28/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 9-14 and 28-29 are pending and are presented for examination.  
Claims 9-14 and 28-29 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 9, the specific limitations of “a housing opening, through which at least a part of the stator, an end of the partition wall on a second side opposite to the first side in the axial direction, and at least a part of the inverter housing portion are exposed, 
is provided at an end of the housing on the second side in the axial direction,” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 10-14 and 28-29 are also allowable for depending on claim 9. 

Applicant support such that 
a housing opening (10n, Fig. 2) [0017], 
through which at least a part of the stator (30), 

at least a part of the inverter housing portion (15) are exposed, 
is provided at an end of the housing on the second side (Fig. 2) in the axial direction, 

Examiner reviewed cited references in the record and IDS.  NAGAO et al (US 20150061422 A1, IDS) and Shimizu et al (US 20050211490 A1) has been further reviewed, but found failing to teach the claim 9 features by alone or as combined.  

Rejoin
Claim 9 is allowable. Claim 14, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species I-II, as set forth in the Office action mailed on 9/14/2021, is hereby withdrawn and claim 2 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title of the application is not characterizing the invention.  The title has been amended as follows: 
From “MOTOR” 
To “MOTOR, INVERTER AND ROTATION REDUCTION UNIT”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834